United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, MILITARY OCEAN
TERMINAL, Bayonne, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-488
Issued: May 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 5, 2015 appellant, through counsel, filed a timely appeal from a September 5,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established greater than 13 percent impairment of the
left upper extremity, for which she had received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. By decision and order issued
September 19, 2013,2 the Board set aside OWCP’s September 12, 2012 decision affirming a
prior schedule award, and remanded the case to obtain a supplemental report from Dr. Robert
Dennis, a Board-certified orthopedic surgeon and impartial medical examiner. Dr. Dennis had
been selected to resolve the conflict of opinion between Dr. Nicholas Diamond, the attending
osteopath, and Dr. Michael Gordon, the Board-certified orthopedic surgeon and second opinion
physician, regarding the appropriate percentage of impairment to the left arm. The law and facts
of the case as set forth in the Board’s prior decision and order are incorporated herein by
reference.
On remand of the case, OWCP requested that Dr. Dennis provide a supplemental report
explaining why he excluded appellant’s preexisting left elbow condition from his impairment
rating. It advised Dr. Dennis of the Board’s finding that it was well established that, in
determining entitlement to a schedule award, preexisting impairment to the scheduled member is
to be included.
Dr. Dennis provided an October 25, 2013 report. He noted reviewing the medical record
and the Board’s September 19, 2013 decision and order. Dr. Dennis explained that the objective
muscle atrophy, weakness, and restricted motion of the left elbow, observed in an October 5,
2010 examination, were due to appellant’s attempt to “embellish” her condition. He emphasized
that the left elbow deformity was “not relatable to this injury,” but that he considered it on
instruction from an OWCP medical adviser. Dr. Dennis affirmed that the locked left elbow
“occurred at birth or early childhood.” The mechanical impairment observable on examination
“related to the abnormal carrying angle which had to be relatable to a preexisting condition from
long ago,” unrelated to the accepted 1993 injury. Dr. Dennis again emphasized that “[i]t had to
have been long preexisting, and had nothing to do with the work injury or her work capability
subsequent to the injury.” Alternatively, Dr. Dennis asserted that he did take the left elbow
impairment into consideration, but its ultimate exclusion was immaterial because the 13 percent
awarded was overly generous. An OWCP medical adviser provided a November 9, 2013 report
concurring with Dr. Dennis’ finding of 13 percent impairment of the left upper extremity.
By decision dated January 16, 2014, OWCP affirmed the December 22, 2010 schedule
award for 13 percent impairment of the left upper extremity. It found that Dr. Dennis provided
sufficient rationale as to why appellant’s preexisting left elbow impairment should either be
excluded from the schedule award calculation or that it had been included in the 13 percent
rating.
In a January 30, 2014 letter, counsel requested a hearing, held June 19, 2014. At the
hearing, he asserted that Dr. Dennis’ supplemental opinion established that he wrongfully
refused to consider appellant’s preexisting left elbow impairment in his impairment calculation.
Counsel asserted that Dr. Dennis’ opinion should be discounted as his reasoning was
contradictory and inconsistent.
2

Docket No. 13-503 (issued September 19, 2013).

2

By decision dated and finalized September 5, 2014, an OWCP hearing representative
affirmed the January 16, 2014 decision, finding that Dr. Dennis’ opinion was sufficiently
rationalized to represent the weight of the medical evidence.
LEGAL PRECEDENT
The schedule award provisions of FECA3 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of the
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The A.M.A.,
Guides has been adopted by OWCP as a standard for evaluation of schedule losses and the Board
has concurred in such adoption.4 For schedule awards after May 1, 2009, the impairment is
evaluated under the sixth edition of the A.M.A., Guides, published in 2008.5 It is well established
that, in determining entitlement to a schedule award, preexisting impairment to the scheduled
member is to be included.6
Section 8123 of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.7 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.8
When OWCP secures an opinion from an impartial medical examiner for the purpose of
resolving a conflict in the medical evidence and the opinion from such examiner requires
clarification or elaboration, OWCP has the responsibility to secure a supplemental report from
the examiner for the purpose of correcting the defect in the original opinion.9 If the specialist is

3

5 U.S.C. § 8107.

4

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
6

Michael C. Milner, 53 ECAB 446, 450 (2002).

7

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

8

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

9

Harry T. Mosier, 49 ECAB 688 (1998).

3

unwilling or unable to clarify or elaborate on his or her opinion as requested, the case should be
referred to another appropriate impartial medical specialist.10
ANALYSIS
OWCP accepted that appellant sustained a C6-7 disc herniation, with left
hemilaminectomy and laminotomy of C5 and C7, left foraminotomy at C5-6 and C6-7, and an
excision of an extruded C6-7 disc on the left. Appellant developed C6-7 radiculopathy into the
left arm.
Dr. Diamond, an attending osteopath, opined that appellant had 23 percent impairment of
the left arm due to the accepted injury and a preexisting locked left elbow with disuse atrophy.
Dr. Gordon, a Board-certified orthopedic surgeon and impartial medical examiner with regard to
a previous medical conflict, found 10 percent impairment of the left arm, modified to 13 percent
by an OWCP medical adviser. OWCP issued a schedule award on December 22, 2010 for 13
percent impairment of the left arm. It then found a new medical conflict between Dr. Gordon
and Dr. Diamond, and appointed Dr. Dennis, a Board-certified orthopedic surgeon, to resolve the
conflict. Dr. Dennis found 13 percent impairment of the left arm. He explained that he excluded
appellant’s locked left elbow from his calculations as it was unrelated to the accepted cervical
spine injury. OWCP then issued March 14 and September 21, 2012 decisions affirming the
schedule award. The Board set aside the September 21, 2012 decision and remanded the case to
OWCP to obtain a supplemental report from Dr. Dennis.
On remand of the case, Dr. Dennis provided an October 25, 2013 supplemental report,
opining that the left elbow deformity and disuse atrophy were appellant’s voluntary attempts to
embellish her condition. However, he found that the left elbow conditions were “long
preexisting,” occurring at birth or early childhood. Dr. Dennis did not provide medical rationale
harmonizing these divergent views. Also, although he acknowledged that preexisting conditions
were to be included in schedule award ratings, he reiterated his prior, incorrect assertion that the
left elbow impairment should not be considered as it had “nothing to do with the work injury.”
Dr. Dennis concluded by asserting both that he did include the left elbow condition in his
impairment rating and that he excluded it. He commented that either way, it did not alter the 13
percent awarded as he felt this was overly generous. Dr. Dennis thus stated that appellant’s left
elbow condition and muscle atrophy should be excluded from the impairment rating, that he did
include it, and that the issue was immaterial.
The Board finds that Dr. Dennis’ supplemental report is too equivocal and contradictory
to represent the weight of the medical evidence. It does not contain sufficient medical rationale
to resolve the outstanding conflict of medical opinion.11 As Dr. Dennis was unable to clarify his
opinion, OWCP must select a new impartial medical examiner.12 The case will be remanded to
OWCP for appropriate development, including selection of a new impartial medical examiner.
10

Guiseppe Aversa, 55 ECAB 164 (2003).

11

Supra note 8.

12

Supra note 10.

4

Following this and all other development deemed necessary, OWCP shall issue an appropriate
decision in the case.
On appeal, counsel asserts that although Dr. Dennis acknowledged that appellant had a
preexisting left elbow condition, he improperly excluded objective weakness, atrophy, and
restricted motion in his impairment rating of the left arm. He requests that OWCP disregard
Dr. Dennis’ opinion and accord Dr. Diamond the weight of the medical evidence. As stated
above, Dr. Dennis was unable to clarify his opinion. OWCP must select a new impartial medical
examiner.
CONCLUSION
The Board finds that the case is not in posture for a decision due to an outstanding
conflict of medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 5, 2014 is set aside, and the case remanded to OWCP
for additional development consistent with this decision and order.
Issued: May 7, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

